Citation Nr: 0709036	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervical arthritis with 
spondylosis, claimed as secondary to service-connected 
residuals of a gun shot wound, left chest.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for cervical 
arthritis with spondylosis, claimed a as neck condition, 
secondary to service-connected residuals of gun shot wound, 
left chest.  

The Board notes that a May 2004 report from the veteran's 
chiropractor indicates degenerative changes from T-6/7 up to 
C-5/6.  The VA examiner the following month concluded that 
the veteran's service-connected gunshot wound was "more 
likely to affect the thoracic spine than either the lumbar or 
cervical spine".  This evidence raises a claim for service 
connection for degenerative changes in the thoracic spine.  
This claim is referred to the RO for appropriate action.


FINDING OF FACT

Cervical arthritis with spondylosis did not manifest during 
service or within a year of separating from service, and is 
not causally or etiologically related to the gun shot wound 
the veteran sustained during service.


CONCLUSION OF LAW

Cervical arthritis with spondylosis was not incurred in or 
aggravated by active service, is not proximately due to or 
the result of his service-connected gun shot wound, nor may 
it be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, lay statements in support of his claim, VA 
compensation and pension examination reports, private 
treatment records, VA medical records, and the veteran's 
testimony during his November 2005 VA regional office hearing 
before the undersigned Veterans Law Judge. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2006); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).   

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999). 




Factual Background

The veteran claims service connection on a secondary basis 
for a neck condition, which he contends developed as a result 
of a gun shot wound incurred during service.  No conditions 
affecting the spine were noted during his October 1968 
induction examination, and the veteran did not report any 
conditions affecting the back or back trouble of any kind on 
his personal report of medical history.  A December 1969 x-
ray revealed a bullet posterior to D8.  In May 1970 the 
veteran complained of pain in his chest and back on deep 
respiration and exertion.  He complained of a similar chest 
pain that radiated to the back in October 1970.  Although 
surgical scars to the left chest and an old gun shot wound 
were noted, no conditions affecting the spine were observed 
at separation in January 1971.  

The veteran underwent a VA medical examination in April 1971.  
He reported that his back was not involved in the gun shot 
wound and the examiner concluded that there was no evidence 
of back involvement except for a thoracotomy scar.  X-rays 
revealed no evidence of any metallic foreign body.  No 
conditions affecting the cervical spine were diagnosed. 

VA medical records indicate the veteran sought treatment for 
neck pain in June 2003.  He reported a one month history of 
headaches stemming from the posterior cervical area on the 
left side.  His treating physician noted a history of spurs 
on the cervical spine.  On examination, significant 
tenderness along the left lateral cervical spine at C2-C3 was 
observed, with mild decreased limitation of movement and 
firmness of the musculature noted.  His physician diagnosed 
cervical arthritis and prescribed anti-inflammatory 
medication and physical therapy.  The veteran continued to 
receive physical therapy for his neck pain until August 2003.

Of record is a May 2004 opinion statement from the veteran's 
chiropractor.  He noted that May 1996 x-rays revealed 
degenerative changes from the level of T-6/T-7 up to the 
lower cervical spine ending at the level of the C-5/C-6 
vertebral motor unit.  He explained that the degenerative 
changes evident in the veteran's spine are generally known as 
spondylosis.  He further explained that spondylosis often 
starts in a traumatized portion of the spine and as the 
mechanical function of a spinal region is compromised, spinal 
segments above the initial injured joint and disc eventually 
break down and degenerate as well.  He concluded that that 
based on the history as presented by the veteran, the only 
trauma that would account for initiating the spondolytic 
changes that progressed to the veteran's cervical spine is 
the gunshot wound sustained in 1969.  After reviewing VA 
medical records, the veteran's chiropractor noted that the 
level the bullet entered the veteran's body would account for 
the trauma initiating the degenerative changes in the mid-
thoracic spine that eventually progressed to the lower and 
mid-cervical spine.  He concluded that the veteran's current 
cervical spondylosis was most probably a result of the 
gunshot wound in service.  
The veteran underwent a VA spine examination in June 2004.  
The veteran complained of cervical spine pain without upper 
arm or extremity pain, associated with stiffness, easy 
fatigueability, and lack of endurance secondary to focal neck 
pain.  He noted that his initial symptoms began in the 1990s 
with progressive onset.  The examiner noted tenderness to 
palpation over the cervical spine.  No swelling was noted and 
there was no paraspinous muscle spasm.  Cervical flexion was 
normal; extension was from 0 to 25 degrees, with 0 to 30 
being normal.  Right and left lateral bending was normal.  
Right lateral rotation was from 0 to 45 degrees, with 0 to 55 
degrees being normal.  Left lateral rotation was within 
normal limits.  The examiner diagnosed degenerative disc 
disease of the cervical spine.  

After a review of the claims file, including service medical 
records associated with the original gunshot wound, current 
VA medical records, and the May 2004 chiropractor's opinion 
statement, the examiner noted that no foreign bodies 
associated with a gun shot wound were observed on imaging 
studies. The examiner explained that the position of the gun 
shot wound would be more likely to affect the thoracic spine 
rather than the cervical spine.  The examiner concluded that 
it was unlikely that the gun shot wound to the chest has a 
causal etiology to the veteran's complaints of cervical spine 
pain.  

Analysis

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
his cervical spine, manifested by pain and limitation of 
motion.  The medical evidence of record confirms that the 
veteran has degenerative disc disease of the cervical spine, 
also claimed as cervical spondylosis. 

However, despite diagnosis of a current disability, the most 
probative evidence of record indicates that the veteran's 
chronic cervical spine disability is not related to the 
residuals of the gun shot wound incurred during service. The 
veteran underwent a VA spine examination in June 2004.  After 
reviewing the claims file, the examiner concluded that the 
veteran's cervical spine condition is not caused by or the 
result of his service-connected gun shot wound.  The examiner 
noted that the position of the gun shot wound would more 
likely affect the thoracic spine rather than the cervical 
spine.

The Board concludes that the June 2004 VA examiner's report 
is more probative than the May 2004 private opinion 
statement.  The veteran's private physician report is based 
on the veteran's VA medical records and the history as 
reported by the veteran.  The veteran's chiropractor did not 
have access to all of the evidence associated with the claims 
folder.  The VA examiner rendered an opinion after reviewing 
the veteran's service medical records, private and VA 
treatment records, and the chiropractor's June 2004 opinion 
statement.  Further, since the service-connected gun shot 
wound involved the thoracic spine and the veteran's current 
disability affects the cervical spine, the VA examiner's 
opinion is more consistent with the medical evidence of 
record. 

There is no evidence that the veteran suffered a cervical 
spine injury during service.  Further, a cervical spine 
disability was not demonstrated for many years following the 
veteran's separation from service.  In light of the evidence 
of record, the veteran does not meet the criteria for a grant 
of direct service connection.  In addition, the more 
probative medical opinion is against a grant of service 
connection for a cervical spine disability related to the 
veteran's service-connected gun shot wound.  Further, 
arthritis of the cervical spine was not diagnosed within the 
year after separating from service, thus, service incurrence 
may not be presumed.  38 C.F.R. § 3.309(b).  The criteria for 
a grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for a cervical spine disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection on a secondary 
basis in correspondence dated February 2004 by informing him 
of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and provided 
the veteran a VA medical examination in June 2004.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to this appeal.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating this claim. 


ORDER

Entitlement to service connection for cervical arthritis with 
spondylosis, claimed as secondary to service-connected 
residuals of a gun shot wound, left chest is denied.  



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


